From:            Leslie Sanders
To:              Heather Collins
Cc:              Daniel Crowell; Ashley Walter; Anne Hunter
Subject:         RE: Similarly Situated Comparators -- Ramsey/O"Connor
Date:            Saturday, March 6, 2021 8:40:08 AM
Attachments:     image001.png


Heather – Here is an update on o/s discovery issues:

Supplemental Responses to Plaintiff’s First Set of Interrogatories. We informed you that Plaintiff was
not replaced. You were under the impression that someone had to be performing her duties. I have
confirmed that after Plaintiff’s employment with Defendant ended, her duties were either
eliminated or absorbed by the following existing employees: Katie Myers, Ariel Davidson, Shelby
Davis, Sarah Manley, and Jordan Stribling. I do not have any additional information to supplement
Interrogatory 10 at this time but will provide as it becomes available.

Documents Related to Plaintiff’s Termination. We have conducted the search we agreed to do. The
issue is that nearly all of the documents appear to be privileged. We intend to go through each and
every document with counsel before labeling all of the documents as privileged to ensure our
assessment is accurate. Our intent is to finish this review next week.

Documents Related to Comparators. We have conducted a search of documents related to the
termination decisions of the 8 similarly situated employees who engaged in premarital sex. To
conduct the search, we determined each member of the HRC during the 2-week period leading up to
the termination decision for each employee. We also determined the supervisor for each employee
during the relevant time. The search included these custodians and the similarly situated employee
in question. Some of the documents cannot be opened and we are working with the IT department
to access these. Once we have reviewed these, we will produce the non-privileged documents
related to the termination decisions/investigations/disciplinary actions for each. As I mentioned in
my earlier correspondence, the phrase “righteous living” appeared in only 3 of the 8 comparator’s
document sample so this search term is not helpful. To clarify your email dated March 3, 2021, I did
not agree to provide documents re: severance for each of the comparators but I agreed to
determine if such information exists. As I anticipated (and expressed in our call), the majority of that
information is privileged or part of a confidential settlement agreement. Please explain what you
want and your basis for it. If we agree to produce it, we will produce for attorneys’ eyes only so that
your client will not have access to it or disclose it publicly.

Plaintiff’s Discovery Deficiencies. I sent you a letter on February 9, 2021 describing Plaintiff’s
deficiencies in her discovery responses and asking for clarification. You have not yet responded.
Please respond by March 10.

Leslie Goff Sanders
Webb Sanders PLLC
City Space Ň611 Commerce Street ŇSuite 3102 ŇNashville, TN 37203
Office: 615.915.3300 ŇDirect: 615.241.9839 ŇCell: 270.776.1721
lsanders@webbsanderslaw.com




  Case 3:20-cv-00628 Document 24-3 Filed 03/08/21 Page 1 of 4 PageID #: 215
This message may contain information protected by the attorney-client privilege. If you are not the
intended recipient, please reply to the sender immediately. This is not intended for the purpose of
providing tax advice.




From: Heather Collins <heather@collinshunter.com>
Sent: Wednesday, March 3, 2021 12:07 PM
To: Leslie Sanders <lsanders@webbsanderslaw.com>
Cc: Daniel Crowell <dcrowell@webbsanderslaw.com>; Ashley Walter <ashley@collinshunter.com>;
Anne Hunter <anne@collinshunter.com>
Subject: RE: Similarly Situated Comparators -- Ramsey/O'Connor

Leslie,

Thanks. This is still insufficient for the reasons previously provided. In particular, that conduct need
not be the exact same, per Bobo. As we have reiterated the scope of discovery is broad, and whether
evidence is ultimately relevant at trial is not the standard. Moreover, a comparator is not just
employees who engaged in the exact same conduct or similar conduct and were terminated; but
also those who committed the same or similarly serious conduct and who were not terminated. So, I
just don’t think we are there yet and will need to move forward with the briefing. However, we do
need the supplemental discovery you identified as well, in addition to the information we had
previously discussed and outlined in my 2/24 email (see below).

Finally, when we initially spoke on 2/9 regarding discovery issues my notes reflect that you would
supplement and provide additional information regarding the following, most by the “end of next
week” which would have been 2/19:
       Interrogatory 2- information to be provided “tomorrow or Thursday” (per my notes) I do not
       believe we have received anything yet.
       Interrogatory 3- in your 2/2/21 letter you agreed to conduct a search of emails with the
       attached search terms, nothing has been provided yet
       Interrogatory 10- additional clarifying information would be provided, or that you would do a
       search that explains why or the basis for this policy
       RFP 12
       You would provide the pertinent emails, severance agreements, discipline and specific
       information about the persons listed on DEFENDANT 0078
       Clarify the HRC members since 1/1/2018 to present



From: Leslie Sanders <lsanders@webbsanderslaw.com>
Sent: Wednesday, March 3, 2021 11:02 AM


  Case 3:20-cv-00628 Document 24-3 Filed 03/08/21 Page 2 of 4 PageID #: 216
To: Heather Collins <heather@collinshunter.com>
Cc: Daniel Crowell <dcrowell@webbsanderslaw.com>
Subject: Similarly Situated Comparators -- Ramsey/O'Connor

Heather – I have confirmed with Ramsey Solutions that the Human Resource Committee (HRC) does
not classify terminations by Core Value. In fact, I searched “Righteous Living” in the documents that I
have gathered on the 8 pre-marital sex comparators and the phrase appeared only in 3 of the 8.
Termination decisions by the HRC are prompted and made based on conduct. Based on your claim in
the complaint, that Ramsey’s ban on premarital sex discriminated against Ms. O’Connor based on
sex/pregnancy because her male counterparts could not get pregnant, it is arguable that employees
who engage in extramarital sex could be similarly situated. Thus, in addition to the information that I
have provided you re: other employees who engaged in premarital sex, I am willing to provide you
the HRC decisions related to employees who engaged in extramarital sex for purposes of discovery.
 Of course, Defendant reserves the right to object to the admission of the extramarital sex at trial.
Note that the HRC did not make any decisions with respect to Chris Hogan.

In summary, this is what we are willing to provide or have already provided with respect to the
interrogatories/RFPD related to the comparators:

   1. A list of employees that came before the HRC in the past 5 years who engaged in premarital
      sex and the decision made by the HRC with respect to each one
                   As you know from the interrogatory responses, there are 8 of these (in addition to
                   Plaintiff) – 5 males and 3 females
   2. A list of employees that came before the HRC in the past 5 years who engaged in extramarital
      sex and the decision made by the HRC with respect to each one
                   We will supplement our interrogatory response to include that there are 2 of
                   these –1 male and 1 female
   3. Documents related to the decisions of the individuals identified in No. 1 and 2. You
      referenced in an e-mail that we could simply search under the HRC group e-mail. We have
      already done that for the 8 premarital sex comparators and will do the same for the
      extramarital comparators.

If you are not satisfied with this, then we will submit a brief in defense of our position to the court
on Monday.

Leslie Goff Sanders
Webb Sanders PLLC
City Space Ň611 Commerce Street ŇSuite 3102 ŇNashville, TN 37203
Office: 615.915.3300 ŇDirect: 615.241.9839 ŇCell: 270.776.1721
lsanders@webbsanderslaw.com




This message may contain information protected by the attorney-client privilege. If you are not the


  Case 3:20-cv-00628 Document 24-3 Filed 03/08/21 Page 3 of 4 PageID #: 217
intended recipient, please reply to the sender immediately. This is not intended for the purpose of
providing tax advice.



Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use
by the recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that
any disclosure, copying, distribution or taking action in relation of the contents of this information is strictly
prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by
Mimecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more
useful place for your human generated data. Specializing in; Security, archiving and compliance. To find out
more Click Here.




  Case 3:20-cv-00628 Document 24-3 Filed 03/08/21 Page 4 of 4 PageID #: 218
